Citation Nr: 1301947	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1962 to November 1970.  His list of medals and badges includes the Combat Action Ribbon and Air Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision which was prepared in July 2009 and issued in August 2009 (hereinafter, August 2009 rating decision) by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that, in the August 2009 rating decision which is the action appealed, the RO granted service connection for diabetes mellitus and for a lumbar spine disability and assigned an initial evaluation for each service-connected disorder.  The record before the Board, including the electronic file (Virtual VA), does not reflect that the Veteran disagreed with any determination other than the issue listed on the title page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's private provider has provided medical statements indicating that the Veteran's current cardiomyopathy "certainly could be related" to his diabetes.  VA examiners have provided negative opinions.  The essential conclusion has been that that the Veteran's nonischemic idiopathic cardiomyopathy is not causally related to diabetes either directly or by aggravation.  

Specifically, a Veterans Health Administration (VHA) examiner rendered a June 2012 opinion wherein he concluded that a correlation could exist between the Veteran idiopathic cardiomyopathy and his service connected diabetes if it were shown that the diabetes mellitus antedated the heart disorder, especially if the diabetes mellitus were severe.  He also stated that it was possible that the diabetes mellitus could aggravate the IHD (idiopathic heart disease) over time.  However, he noted that there had been improvement of the Veteran's ejection fraction from 2004 to 2008, which suggested an improvement of heart function and that the diabetes mellitus was not playing an adverse role. That same physician later clarified in an August 2012 opinion that it was less likely that the Veteran's diabetes mellitus caused his IHD because the clinical evidence showed that the IHD antedated the diabetes mellitus.  He then cited the improvement of the left ventricular function between 2006 and 2008, which he said was evidence against the theory that the diabetes mellitus had directly aggravated his IHD.  

Neither of the VHA opinions appear to address question of whether diabetes has aggravated the cardiomyopathy since the claim was submitted in January 2009.  They are both very limiting in this respect.  Indeed, based on the limited scope of the opinion, which albeit was likely limited by the existing evidence of record, there is a suggestion that the Veteran's diabetes mellitus may continue to play an adverse role in the course of his IHD.  The adjudication of the January 2009 claim must address whether the Veteran currently has a cardiac disorder which has been or is being aggravated by diabetes throughout the appeal period.  A medical opinion which addresses the time period during the pendency of the claim must be obtained.  

Further, notwithstanding the foregoing, the VHA examiner who provided June 2012 and August 2012 VA opinions indicated that a less speculative conclusion could be reached if there were more information about the date of onset of diabetes and the degree of control of diabetes since its onset.  At the time of the June 2009 VA examination, the examiner discussed private clinical records that the Veteran provided to the examiner.  The Veteran reported that he intended to submit those records, the reports of private laboratory examination revealing blood glucose of 145 and HbA1c above 7, to VA after the VA examination.  The Board is unable to locate the records discussed by the examiner in 2009 in the claims file or the electronic record.  Thus, while on Remand, and to ensure a complete development of the record, a request for these records should be made.

An understanding of the clinical significance, if any, of the Veteran's HbA1c would also be useful.  HbA1c is a form of hemoglobin that is measured primarily to identify the average plasma glucose concentration over prolonged periods of time.  Stedman's Medical Dictionary 803 (27th ed. 2000).  The Board finds no discussion of the results of the above referenced HbA1c examination results.  A medical opinion as to the significance of those test results, to include whether that testing suggests or establishes that the Veteran had diabetes for a lengthy period prior to the date he first obtained medical diagnosis and treatment of diabetes, is required.   

Next, given the clinical significance of the current nature and severity of his IHD and diabetes mellitus, the Veteran should be asked to identify all VA and non-VA care providers who have treated him for these disorders since 2004.  Identified records should be obtained.

Finally, reference is made to the fact that the Veteran has been diagnosed as having atrial fibrillation, mitral valve regurgitation, and carotid stenosis in addition to idiopathic cardiomyopathy.  The Veteran's January 2009 claim for service connection for "[h]eart [c]ondition" secondary to diabetes is not limited to a claim for service connection for cardiomyopathy.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The adjudication of the claim must address all diagnosed "heart" disorders.  Additional development of the medical evidence and opinions which addresses all heart disorders presented in this case is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the private clinical records, including laboratory examination records, that he provided to the examiner at the June 2009 VA examination.  Ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain those laboratory examination reports.  

2.  Ask the Veteran to identify each provider who treated him for diabetes in 2004, prior to 2004, and/or after 2004.  Ask the Veteran to identify each provider who ordered, conducted, or reviewed laboratory examinations of the Veteran's blood in 2003, in 2004, and since 2004, or who has provided treatment or management of diabetes.  The Veteran should assist VA to obtain these records by providing the relevant dates of treatment, names of the treating providers, phone numbers and addresses.  Alternatively, the Veteran may submit the treatment records himself, if he has them in his personal possession. 

3.  Ask the Veteran to authorize release of records from Central Florida Cardiology Group from January 2009 to the present, and ask the Veteran to identify any other cardiologist or provider who has treated the Veteran for a "heart condition" from June 2009 to the present.  

4.  Ask the Veteran to identify each VA facility at which he received treatment for or laboratory examination related to diabetes or a cardiac disorder.  Obtain identified record (except that records of VA treatment which are already of record need not be added again)

5.  Afford the Veteran an opportunity to identify relevant private treatment records which have not yet been obtained or identified.

6.  The Veteran should be scheduled for examination to determine the current nature of each medically-diagnosable cardiac disorder.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and should indicate in the examination report that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

	The examiner should assign a diagnosis for each cardiac disorder.  

	The examiner should state when diabetes mellitus was first medically diagnosed, and should provide an opinion as to the approximate date of onset of diabetes mellitus.  The examiner should explain the significance of reports of laboratory examinations of glucose and HbA1a during 2003 and 2004, assuming that such reports are located for those years.  
	
      Then, for each diagnosed cardiac disorder, the examiner should address the following:
  
a. Is it at least as likely as not (50 percent, or greater, probability) that the cardiac disorder was caused by the Veteran's service-connected diabetes mellitus?
      
b. If the answer to the question above is no, then, is it at least as likely as not that a cardiac disorder has been aggravated, that is, permanently increased in severity, as a result of the service-connected diabetes mellitus, or is currently aggravated, that is increased in severity beyond the expected normal progression, as a result of diabetes mellitus?

c. If the answer to questions (a) and (b) are in the negative, is it as least likely as not that the any current cardiac disorder had its onset in service or is otherwise etiologically related thereto.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
   
7.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran and his representative should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

